Title: To James Madison from David Jameson, 28 April 1781
From: Jameson, David
To: Madison, James


Dr Sir
Richmond Ap. 28 1781
I have recd your two favours of the 10th. & 17h. I have not failed to write by every Post. Friday the 20th. the Enemy entd. Wmsburg & at the same time a party went to York. at the latter place they contd. but a few hours—destroyed the Cannon &ca belonging to the Battery hoisted the British flag & left it flying. two Ships that lay below moved up to the Town. In Wms.burg the Enemy contind. till Sunday morning. they destroyed the few articles of public Stores that were left there—mere trifles—did no damage to the inhabitants. Saturday Evening a party of ours drove in a picket near the College & killed some—we know not how many. When they went into Wbg some of their Vessels with the flat Bottomed Boats moved up to Chickahominy—while there they destroyed the Ship Yard, the Thetis, the Stores &c. &c. Tuesday the whole were at City point. Wednesday they entered Petersburg. below Blandford our people Skirmished with them & contd. to do so till they passed Pocahontas Bridge our Militia behaved very will [well] on this occasion but were much outnumbered. it is supposed the Enemy have somewhere about 2500—both Phillips & Arnold with them. We had at that place not more than half that number—not knowing till Wednesday morng where they intended to make their stroke we could not collect to a point[.] Friday Yesterday they marchd to Osbornes where two public & several private Vessels lay. they have taken some destroyed some & some our own people burnt. the Jefferson was blown up by our own people. it is said they have destroyed the Tobacco at Petersburg and that they have burnt the Barracks &ca at Chesterfield Court house. The Marquis will be here to day—his troops not till tomorrow or perhaps Monday Baron Steuben has retreated towards Powhatan Court House to cover some Stores he had ordered there. All the pub Stores from this place are gone up the River and indeed very little private property is left in the Town whether the Enemy mean to come here or whether if they attempt it can get here time must shew Oh! for a French Fleet
Adieu Yr obt St
David Jameson
